Citation Nr: 0737938	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-31 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumothorax. 

2.  Entitlement to service connection for asthma, to include 
as secondary to pneumothorax. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO reopened and 
denied the claim for service connection for residuals of 
pneumothorax, and denied service connection for asthma.  The 
RO appropriately treated the asthma claim as separate from 
the previously denied pneumothorax claim, because the asthma 
claim was based on a new diagnosis.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  The veteran filed a timely 
appeal of the April 2003 rating action to the Board.  

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims files. 

In March 2007, the Board reopened the veteran's claim of 
entitlement to service connection for pneumothorax, and 
remanded the claims of entitlement to service connection for 
residuals of pneumothorax and service connection for asthma 
for further development and adjudication.  



FINDINGS OF FACT

1.  Current residuals of pneumothorax have not been 
demonstrated.

2.  Current asthma and mild restrictive defect are not shown 
to be due an injury or other event or incident of the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran does not asthma and mild restrictive defect due 
to disease or injury that was incurred in or aggravated by 
active service.   38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303; 3.310(a) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2002 and January 2005, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate the claims.  The veteran was 
also generally informed that he should send to VA evidence in 
his possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra. 

 In this regard, as the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  In addition, this matter has been 
remanded for additional development, to include an additional 
VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection. 

Service connection will be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the medical evidence indicates that the veteran 
suffers from current asthma and mild restrictive defect.  
Thus, although the Board has reviewed the lay and medical 
evidence in detail, the Board will focus its discussion on 
whether the veteran's lung conditions are related to his 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

Here, the medical record indicates that the veteran developed 
pain in his shoulder and dilation of the veins in service.  
He was taken to the hospital and determined to have axillary 
vein thrombosis or obstruction.  At the time he had an 
injection in the right anterior chest.  It appears from the 
records that the physician was trying to perform a stellate 
block.  This was complicated by pneumothorax requiring 
aspiration and treatment for the next week or two.  The 
records indicate that the pneumothorax resolved.  

At his hearing the veteran testified that since service, he 
had experienced shortness of breath, worse on the right side.  
He reported treatment with antibiotics and steroids.  

The veteran has been afforded several VA examinations in 
connection with his complaints.  The first of these is dated 
in June 2001.  The veteran's medical history was noted in the 
record, to include the right pneumothorax from complication 
of stellate block in October 1953.  A chest X-ray was 
unremarkable.  After examination, the veteran was diagnosed 
with pneumothorax, resolved, and asthma. No opinion was 
offered regarding nexus to service. 

An additional examination was afforded the veteran in 
February 2003.  Again the examiner noted the veteran's 
medical history.  The veteran indicated that he had had 
trouble with his lungs, worse on the right, for some time.  
The veteran believed that he had had this condition since 
1954.  A chest X-ray suggested a faint new infiltrate in the 
right lung base, possibly due to crowding markings because of 
the lesser degree of inspiration.  Pulmonary function tests 
revealed moderate air flow obstruction, consistent with 
obstructive disease.  After examination, the examiner was 
asked to provide an opinion regarding whether the veteran's 
asthma was caused by the veteran's in-service pneumothorax.  

The examiner stated, "[b]ased on the medical records, 
history and physical exam, it is my opinion that the asthma 
is not caused by pneumothorax."  The examiner was also asked 
to give an opinion regarding whether the veteran had any lung 
or respiratory condition secondary to the testing procedure 
caused by the pneumothorax.  Here, the examiner stated "I am 
not able to determine and render an opinion in regard to this 
question."  The examiner went on to explain that he did not 
know what substance was injected into the veteran's lung at 
the time.  After reviewing the test results, the examiner 
also stated that "it is impossible for me to tell whether 
[the veteran's current lung findings are] related to the 
pneumothorax that dates way back to 1954."

Finally, the veteran was afforded an additional VA 
examination in April 2007.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination and report.  The examiner noted the veteran's 
medical history for the report and also noted the veteran's 
current complaints regarding lungs and breathing 
difficulties.  An X-ray dated September 2006 was noted to 
show no active disease, but did indicate a slightly elevated 
hemidiaphram.  After testing, the examiner stated that the 
veteran seemed to have mild restrictive defect and asthma.  

The examiner stated that the exact etiology of the mild 
restrictive defect was unclear.  Possible causes were pleural 
adhesions or scarring from the old pneumothorax, the elevated 
right hemidiaphram/paralysis of the right hemidiaphram and/or 
obesity.  Penumonitis (unknown cause) was also noted as a 
possibility.  Regarding a nexus to service, the examiner 
stated that, while possible, it was "very unlikely" that 
the veteran's mild restrictive defect was based on the old 
pneumothorax.  He also stated that "I do not believe that 
his underlying asthma is caused by that pneumothorax."  

None of the VA examiners, who have reviewed the veteran's 
medical records and examined the veteran in connection with 
his claims, have found that he has a current disability (to 
include mild restrictive defect) that is related to the in-
service pneumothorax, or that his asthma is related to the 
pneumothorax.  Indeed no current residuals of pneumothorax 
have been identified.  The most recent examiners acknowledged 
the possibility of pneumothorax causing the current 
disabilities, but essentially concluded that such a 
relationship was less likely than not.  

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

The veteran is competent to testify to a continuity of 
symptomatology since the pneumothorax in service, but medical 
expertise would be required to link that symptomatology to 
the current respiratory conditions.  Id, cf. Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that in some 
cases a veteran's report of a continuity of symptomatology 
can establish a nexus between in-service disease or injury 
and current disability).

In this case, the evidence is against a finding that the 
veteran has residuals of pneumothorax or asthma that are 
related to or had their onset in service.  Reasonable doubt 
does not arise and service connection for these conditions 
must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

1.  Service connection for residuals of pneumothorax is 
denied

2.  Service connection for asthma is denied, to include as 
secondary to pneumothorax. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


